Citation Nr: 1538253	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was remanded in February 2011 and September 2013 for further development.  

The Board notes that the Veteran was previously represented by Disabled American Veterans (as reflected in a March 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2015, the Veteran filed a VA Form 21-22 appointing the Veterans of the Foreign Wars of the United States his representative.  See 38 C.F.R. § 14.631 (2014).  The Board recognizes the change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, another remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

As noted, in February 2011 the Board remanded the claim so that the Veteran could undergo a VA examination in conjunction with his TDIU claim.  The RO scheduled the Veteran for an examination in March 2011; however, the Veteran failed to report.  


Based on the Veteran's assertion that he never received notification of the examination, the Board again remanded the case in September 2013 and directed the AOJ to reschedule the VA examination at his local RO in Little Rock, Arkansas.  No examination was scheduled, however.  In this regard, a December 2013 VA Compensation and Pension Examination Inquiry from the VA Medical Center (VAMC) reflects that the Veteran withdrew his claim.  In a letter dated later that same month, the RO attempted to verify the Veteran's apparent withdrawal, and requested that he submit verification of the withdrawal.  The Veteran did not respond.  And there is no evidence that has been associated with the claims file concerning any withdrawal.

Accordingly, because the Board's September 2013 remand directed the AOJ to schedule the Veteran for a VA medical examination in conjunction with his claim, and because there is no evidence reflecting that the Veteran withdrew his claim, a remand is required so that he may be afforded this examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law in failing to ensure this compliance).

Additionally, the Board notes that the Veteran has moved several times during the pendency of this claim.  Recent correspondence from the RO/AMC was sent to an address in Pearl River, Louisiana; however, on documents submitted in June 2015 the Veteran listed an address in Boyce, Louisiana.  The RO/AMC should thus verify the Veteran's address, and any previous communication sent to the incorrect address should be resent to the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's address and resend to the Veteran any communication previously sent to an incorrect address.


2.  Obtain any recent, outstanding VA treatment records and associate them with the electronic claims file.

3.  Upon verification of his address and receipt of all additional records, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  Ensure that a copy of the notification letter pertaining to the scheduled examination, including a notation of the date of mailing, is in his electronic ("VBMS") file.  

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., chronic lumbar strain with degenerative changes; left and right lower extremity radiculopathy; radiculopathy; tinnitus; viral Hepatitis A; and bilateral hearing loss) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner(s) must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for these additional VA examinations, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




